DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 1/23/2020, 9/8/2020, 9/18/2020, 5/21/2021, and 7/30/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites a thermal shrinkage of -2 to +4% but it does not specify in which direction the claimed thermal shrinkage is specific to.  As such, it is unclear whether the claimed thermal shrinkage rate pertains to the machine direction, transverse direction, or both directions.  For this reason one of ordinary skill in the art would not be reasonably apprised of the full scope of the claimed invention and thus the claim is indefinite.  Claims 2-8 are rejected for depending from indefinite claim 1.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al., WO 2015/072163 A1 (“Goto”) (US 2016/0272771 is relied upon as an English language equivalent for reference) in view of Togawa et al., US 2013/0139883 (“Togawa”).  
Regarding claims 1 and 5, Goto discloses film and a retort pouch (i.e. a packaging bag) formed therefrom wherein the film comprising a polybutylene terephthalate (PBT) film layer [abstract, 0001, 0030-0032, 0113]. The PBT film layer contains 60% by mass or more of PBT and preferably exhibits a thermal shrinkage at 150° C of from 0% to 4.2% [abstract, 0111-0112]. The PBT film layer has a thickness of between 3 and 100 µm [0097].  Goto teaches laminating the PBT film layer to a sealant layer which is formed from a linear low density polyethylene (LLDE) and has a thickness 
Goto is silent regarding the total amount of 1,4-butanediol and tetrahydrofuran (THF) volatized during heating being within the claimed range.
Togawa discloses film formed from a PBT resin [abstract].  Togawa teaches reducing the degree of degradation of the PBT resin due to exposure to heat during the formation of the film by incorporating a hindered phenol [0099].  Togawa goes on to teach using 200 ppm of Irganox 1330 as the amount and species of hindered phenol [0128-0130].
Goto and Togawa are both directed towards films formed from a PBT resin.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the PBT film layer of the film of Goto with the teachings of Togawa by incorporating 200 ppm during processing of the film in order to reduce the degree of degradation of the PBT resin.  
While modified Goto does not explicitly disclose the ranges of amounts of 1,4-butanediol and THF volatized during heating it is noted that Applicant’s specification discloses that the claimed range of amounts of 1,4-butadiol and THF volatized during heating is the result of setting the thermosetting temperature to be above 200° C, melting the resin at a temperature of less than 280° C, and incorporating an antioxidant into the resin during processing [0023, 0030, 0041].  Additionally, Applicant’s 
Regarding claims 6-8, while modified Goto is silent regarding the disclosed pouch being used for heating a microwave, or vacuum packaging, or as a pillow packaging, these are all intended uses. Regarding the recitation of an intended use in a claim, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that modified Goto discloses a packaging bag as presently claimed, there is a reasonably expectation that the packaging bag of modified Goto would be capable of performing the intended use, (i.e. being used in a microwave oven or as a vacuum bag . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Togawa as applied to claim 1 above, and further in view of  Komori et al., JP 2002/067213A (“Komori”)(machine translation provided herewith).
Regarding claim 2, as is described above, modified Goto teaches a packaging laminate and bag made therefrom which meets the limitations of claim 1. Modified Goto is silent regarding the laminate/bag comprising a gas barrier layer. 
Komori discloses a multilayer laminate material having excellent transparency, high gas barrier properties, and excellent heat sterilization resistance [abstract, 0009, 0050-0052, Figs. 1 and 2]. The laminate is formed by laminating a multilayer film (11) to an intermediate plastic layer (12) on a surface which is opposite that of a sealing layer (13) [0050-0052, Figs. 1 and 2].  The intermediate plastic layer (12) may be formed from a polyester resin [0025]. The multilayer film (11) comprises an inorganic oxide film layer (3) and a protective layer (4) wherein the inorganic oxide film layer is bonded to the intermediate plastic layer (14) via a primer layer (2) [0010-0013, 0024, 0027, 0050-0052, Figs. 1 and 2]. The laminate is suitable for use in forming retort packaging [0016, 0050, 0052].
Modified Goto and Komori are both directed towards packaging materials suitable for forming retort packaging wherein the packaging material comprises a sealant layer and a polyester resin layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have laminated  the multilayer film (11) taught by Komori to the surface of the PBT layer of the film of .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Togawa as applied to claim 1 above, and further in view of Deak et al., US 5,085,904 (“Deak”).
Regarding claim 3, as is described above, modified Goto teaches a packaging bag formed from a film which meets the limitations of claim 1. Modified Goto is silent regarding film of the packaging bag comprising a biaxially oriented polyethylene terephthalate (PET) layer.
Deak discloses a multilayer film comprising a polyester resin substrate layer (4) disposed on one side of which is (in order) a vacuum deposited SiO layer (6), a vacuum deposited SiO2
Modified Goto and Deak are both directed towards multilayer films used to make retort packaging.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have applied (in order) a vacuum deposited SiO layer, a vacuum deposited SiO2 layer and a biaxially oriented PET protective layer taught by Deak to the side of the film used to produce the retort bag of modified Goto which opposite the sealant layer with the expectation of providing a film/retort bag having increased barrier properties with less expense and yellowing.  The resulting retort bag would have read on the claimed packaging bag. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Togawa as applied to claim 1 above, and further in view of Kato et al., JP 2009/197099A (“Kato”) (machine translation provided herewith).
Regarding claim 4, as is described above, modified Goto teaches a packaging bag which meets the limitations of claim 1. Modified Goto is silent regarding the sealant layer of the disclosed bag comprising a blend LDPE and polylactic acid (PLA).
Kato discloses a resin composition which is suitable for use in packaging laminates wherein the composition comprises an olefin-based resin and a PLA [abstract, 0001, 0013, 0014]. The resin composition is suitable for applying to a base film which may be formed from, inter alia
Modified Goto and Kato are both directed towards laminate packaging materials comprising a sealant layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the sealant layer of the laminate of Goto (and the bag made therefrom) from the resin composition taught by Kato in order to take advantage of the resin composition’s excellent moldability and heat sealability.  The LLDPE and PLA of the composition of the resulting sealant layer would have read on the claimed low density polyethylene and polylactic acid, respectively.  The LLDPE and PLA would have been present in amounts which read on the claimed ranges of amounts.  

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2015/0299406 to Gotou et al. – discloses a bag formed from a biaxially stretched film comprising a layer formed from not less than 80 wt% of PBT which may comprise an antioxidant [abstract, 0001, 0018, 0020, 0027, 0035]. The film is produced by stretching the film and subsequently thermally setting at a temperature of between 150 to 250° C at a relaxation rate of between 0.5 to 10% [0056-0057].  

· US 2012/0225273 to Nomura et al. – discloses a bag formed from a multilayer film comprising a layer formed from polyethylene-based resin composition comprising an aliphatic polyester resin (A) and an ethylene/α-olefin resin (B) [abstract, 0001, 0006-0015, 0063, 0065]. The aliphatic polyester resin (A) is preferably PLA and the ethylene/α-olefin resin (B) may have a density of as low as 0.905 g/cm3 [0019, 0026].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782